      Case 3:19-cr-01387-AHG Document 131 Filed 07/27/21 PageID.423 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                       Case No. 3:19-cr-1387-AGH-2

12                          Plaintiff,
                                                       PRELIMINARY ORDER OF
                v.                                     CRIMINAL FORFEITURE
13
14     MICHELLE VALINSKE (2),

15                          Defendant.

16
           WHEREAS, on April 2, 2021, a single-count Superseding Information was filed
17
     against Defendant MICHELLE VALINSKE (“Defendant”) in the above-captioned case,
18
     charging her with Possession of a Controlled Substance, in violation of Title 21,
19
     United States Code, Section 844(a); and
20
           WHEREAS, on or about April 2, 2021, Defendant pled guilty before this Court to
21
     the Superseding Information; and
22
           WHEREAS, in her plea agreement and forfeiture addendum, Defendant agreed to
23
     forfeit to the United States the all properties seized in connection with this case, including
24
     but not limited to the following:
25
           a.        One (1) Ruger 10/22 semi-automatic rifle, CAL 22, SN: 0010-80115; and;
26
           b.        One (1) Taurus Tracker .357 magnum revolver, SN: AS503759; and
27
           c.        One (1) Ruger 10/22 semi-automatic rifle, CAL: 22, SN: 0010-80116; and
28
           d.        One (1) Remington Wingmaster 870 20-guage shotgun, SN: 541069X; and

30
     Case 3:19-cr-01387-AHG Document 131 Filed 07/27/21 PageID.424 Page 2 of 5




          e.     One (1) Winchester 1300 Defender, 12 gauge shotgun; SN: L2225112; and
 1
 2        f.     One (1) Ruger Super Blackhawk, .44 magnum revolver, SN: 80-24640; and

 3        g.     One (1) Springfield 1911-A1, CAL: 45, SN: N524730; and

 4        h.     One (1) Beretta 92FS Parabellum, 9 mm semi-automatic pistol, SN:

 5               BER289938Z; and

 6        i.     One (1) Wiehrauch Windicator special revolver, CAL: 38, SN: 1567844; and

 7        j.     One (1) Thompson Center Arms 22 Classic semi-automatic rifle, CAL: 22,

 8               SN: 5103; and

 9        k.     One (1) 9 mm caliber magazine; and

10        l.     One (1) .45 caliber magazine; and

11        m.     One (1) 22 caliber magazine; and

12        n.     Three (3) 20 gauge shotgun rounds; and

13        o.     Two (2) Ruger BX-25 magazines; and

14        p.     Two (2) Ruger 10 shot magazines; and

15        q.     Two (2) Ruger trimags; and

16        r.     One (1) 15 round .9mm magazine; and

17        s.     One (1) round of ammunition, CAL: Unknown; and

18        WHEREAS, by virtue of the facts set forth in the plea agreement and

19 forfeiture addendum, the United States has established the requisite nexus between the
20 forfeited properties and the offense; and
21        WHEREAS, by virtue of said guilty plea, the United States is now entitled to

22 possession of the above-referenced properties, pursuant to 18 U.S.C. § 924(d), 28 U.S.C.
23 § 2461(c), and Rule 32.2(b) of the Federal Rules of Criminal Procedure; and,
24        WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
25 authority to take custody of the above-referenced properties which are hereby found
26 forfeitable by the Court; and
27        WHEREAS, the United States, having submitted the Order herein to the Defendant
28 through her attorney of record, to review, and no objections having been received; and
                                              -2-                   3:19-cr-1387-AGH-2
30
     Case 3:19-cr-01387-AHG Document 131 Filed 07/27/21 PageID.425 Page 3 of 5




          Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 1
 2        1.    Based upon the guilty plea of the Defendant to Count 1 of the Superseding

 3 Information, the United States is hereby authorized to take custody and control of the
 4 following assets, and all right, title and interest of Defendant MICHELLE VALINSKE in
 5 the following properties are hereby forfeited to the United States for disposition in
 6 accordance with the law, subject to the provisions of 21 U.S.C. § 853(n):
 7        a.    One (1) Ruger 10/22 semi-automatic rifle, CAL 22, SN: 0010-80115; and;

 8        b.    One (1) Taurus Tracker .357 magnum revolver, SN: AS503759; and

 9        c.    One (1) Ruger 10/22 semi-automatic rifle, CAL: 22, SN: 0010-80116; and

10        d.    One (1) Remington Wingmaster 870 20-guage shotgun, SN: 541069X; and

11        e.    One (1) Winchester 1300 Defender, 12 gauge shotgun; SN: L2225112; and

12        f.    One (1) Ruger Super Blackhawk, .44 magnum revolver, SN: 80-24640; and

13        g.    One (1) Springfield 1911-A1, CAL: 45, SN: N524730; and

14        h.    One (1) Beretta 92FS Parabellum, 9 mm semi-automatic pistol, SN:

15              BER289938Z; and

16        i.    One (1) Wiehrauch Windicator special revolver, CAL: 38, SN: 1567844; and

17        j.    One (1) Thompson Center Arms 22 Classic semi-automatic rifle, CAL: 22,

18              SN: 5103; and

19        k.    One (1) 9 mm caliber magazine; and

20        l.    One (1) .45 caliber magazine; and

21        m.    One (1) 22 caliber magazine; and

22        n.    Three (3) 20 gauge shotgun rounds; and
23        o.    Two (2) Ruger BX-25 magazines; and
24        p.    Two (2) Ruger 10 shot magazines; and
25        q.    Two (2) Ruger trimags; and
26        r.    One (1) 15 round .9mm magazine; and
27        s.    One (1) round of ammunition, CAL: Unknown; and
28
                                             -3-                 3:19-cr-1387-AGH-2
30
      Case 3:19-cr-01387-AHG Document 131 Filed 07/27/21 PageID.426 Page 4 of 5




           2.     The aforementioned forfeited assets are to be held by the Federal Bureau of
 1
 2 Investigation in its secure custody and control.
 3       3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to

 4 begin proceedings consistent with any statutory requirements pertaining to ancillary
 5 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
 6 Court deems appropriate only upon the receipt of timely third party petitions filed with the
 7 Court and served upon the United States. The Court may determine any petition without
 8 the need for further hearings upon the receipt of the Government’s response to any petition.
 9 The Court may enter an amended order without further notice to the parties.
10         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of

11 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
12 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
13 United States forthwith shall publish for thirty (30) consecutive days on the Government’s
14 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States’
15 intent to dispose of the properties in such manner as the Attorney General may direct, and
16 notice that any person, other than the Defendant, having or claiming a legal interest in the
17 above-listed forfeited properties must file a petition with the Court within thirty (30) days
18 of the final publication of notice or of receipt of actual notice, whichever is earlier.
19         5.     This notice shall state that the petition shall be for a hearing to adjudicate the

20 validity of the petitioner’s alleged interest in the property, shall be signed by the petitioner
21 under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right,
22 title, or interest in the forfeited properties and any additional facts supporting the
23 petitioner’s claim and the relief sought.
24         6.     The United States shall also, to the extent practicable, provide direct written
25 notice to any person known to have alleged an interest in the properties that are the subject
26 of the Preliminary Order of Criminal Forfeiture, as a substitute for published notice as to
27 those persons so notified.
28 //
                                                -4-                      3:19-cr-1387-AGH-2
30
      Case 3:19-cr-01387-AHG Document 131 Filed 07/27/21 PageID.427 Page 5 of 5




          7.    Upon adjudication of all third-party interests, this Court will enter an
 1
 2 Amended Order of Forfeiture pursuant to Title 21 U.S.C. § 853(n) as to the aforementioned
 3 assets, in which all interests will be addressed.
 4        8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final as to

 5 the Defendant at the time of sentencing and is part of the sentence and included in the
 6 judgement.
 7
 8        IT IS SO ORDERED.
 9
     Dated: July 27, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -5-                     3:19-cr-1387-AGH-2
30
